     Case 3:20-cv-01258 Document 1 Filed 11/19/20 Page 1 of 10 Page ID #1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

TERMINAL RAILROAD ASSOCIATION                       )
OF ST. LOUIS,                                       )
a Missouri corporation,                             )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )
                                                    )      Case No. 3:20-cv-1258
METRO EAST SANITARY DISTRICT,                       )
a municipal corporation,                            )
       and                                          )
                                                    )
SOUTHWESTERN ILLINOIS FLOOD                         )
PREVENTION DISTRICT COUNCIL,                        )
a municipal corporation,                            )
                                                    )
               Defendants.                          )

                        VERIFIED COMPLAINT
       FOR DECLARATORY JUDGMENT, INJUNCTIVE AND LEGAL RELIEF

       Plaintiff Terminal Railroad Association of St. Louis (“TRRA”), a Missouri corporation, by

and through its undersigned attorneys, for its Verified Complaint for Declaratory Judgment,

Injunctive and Legal Relief (the “Complaint”), states as follows:

                                    NATURE OF ACTION

       1.      TRRA seeks declaratory and injunctive relief from an imminent threat by Metro

East Sanitary District (“MESD”) to use Illinois state law to condemn and take through eminent

domain certain of TRRA’s property in connection with a proposal by the Southwestern Illinois

Flood Prevention District Council (the “Council”) to construct a filter blanket on the property as

part of a broader flood prevention project along the Mississippi River. TRRA seeks a declaration

that the threatened state law condemnation action is preempted by the Interstate Commerce

Commission Termination Act (the “ICCTA”), 49 U.S.C. § 10101, et seq., would violate TRRA’s



                                                1
     Case 3:20-cv-01258 Document 1 Filed 11/19/20 Page 2 of 10 Page ID #2




rights under several clauses of the Constitution of the United States of America, and would not be

permitted under Illinois state law. Terminal Railroad seeks injunctive relief to maintain the status

quo and to avoid the imminent and irreparable harm threatened by the Defendants’ actions, for

which there is no adequate remedy at law.

                                  JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, because

this action arises under the Constitution, laws, or treaties of the United States. This Court also has

jurisdiction over this action pursuant to 28 U.S.C. § 1337, because this action arises under an act

of Congress regulating commerce, specifically, the ICCTA.

                                               VENUE

        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), because MESD and

SIFPD reside in the Southern District of Illinois and a substantial part of the events or omissions

giving rise to TRRA’s claims occurred in the Southern District of Illinois and/or a substantial part

of the property that is the subject of the action is situated here.

                                              PARTIES

        4.      TRRA is a corporation organized under the laws of the State of Missouri. Its

principal place of business is in the City of St. Louis, Missouri. TRRA is a rail common carrier

engaged in the business of interstate freight rail transportation.

        5.      MESD is a municipal corporation organized and operated under the laws of the

State of Illinois. Its principal place of business is in Granite City, Illinois. MESD operates and

maintains federal levees in order to provide flood protection, surface water drainage, and sewage

treatment to Madison and St. Clair Counties, Illinois.




                                                   2

                                                                                            SL 4108160.2
     Case 3:20-cv-01258 Document 1 Filed 11/19/20 Page 3 of 10 Page ID #3




        6.      The Council is a municipal organization operated and organized under the laws of

the State of Illinois. Its principal place of business is in Collinsville, Illinois. The Council operates

and maintains federal levees in order to provide flood protection to Madison, Monroe, and St. Clair

Counties, Illinois.

                                                FACTS

        7.      TRRA, whose predecessors date back to 1797, was formed in 1889. TRRA

currently owns and operates the Merchants Bridge, the MacArthur Bridge, several key railroad

routes in St. Louis, Missouri, and Madison and St. Clair Counties in Illinois, and a rail switching

yard located in Madison, Illinois. The switching yard has seventy-seven (77) in-bound, out-bound,

and holding tracks that allow over 30,000 rail cars to pass through on a monthly basis. TRRA also

operates seventeen (17) locomotives to move cars around the yard, deliver cars to local industries,

and prepare trains for departure. TRRA’s integrated freight rail transportation system promotes

and benefits interstate commerce.

        8.      TRRA’s rail transportation system includes extensive track and other property in

both Missouri and Illinois.

        9.      On April 28, 2020, the Council sent a letter to TRRA outlining a request of

easement (the “Request”) on TRRA’s property to construct a filter blanket (an engineered, layered

filter made primarily of sand and gravel and seeded with grass) as a flood control measure. See

Request, attached and incorporated as Exhibit A. This Request specifically sought a permanent

easement of approximately 10 acres (434,920 square feet) and a temporary easement of

approximately 3.8 acres (167,205 square feet) (the “Proposed Easements”) within an

approximately 83-acre parcel of land designated ID 01-02.0-512-001 (the “Parcel”) in St. Clair

County, Illinois. Id.


                                                   3

                                                                                              SL 4108160.2
     Case 3:20-cv-01258 Document 1 Filed 11/19/20 Page 4 of 10 Page ID #4




       10.     As part of this Request, the Defendants proposed a purchase price for the Proposed

Easements. In the ensuing months, the Defendants and TRRA could not reach an agreement

regarding the Request.

       11.     The Council took the position in the Request that other flood protection measures,

such as cutoff walls or wells, were not feasible alternatives.

       12.     TRRA believes a cutoff wall is a feasible alternative to the proposed filter blanket.

       13.     In areas to the north and south of the Proposed Easements, cutoff walls have been

utilized as flood control measures.

       14.     Cutoff walls are a flood control method that is much less intrusive to private

property than a filter blanket.

       15.     The proposed filter blanket would substantially abrogate TRRA’s ability to use the

Parcel – particularly for railroad and intermodal transportation purposes.

       16.     Cutoff walls generally allow property owners to continue using their land as they

otherwise would.

       17.     Implementation of a cutoff wall in the Mississippi River along the Parcel is a

feasible alternative to achieve Defendants’ flood protection objectives.

       18.     Implementation of a cutoff wall, rather than the proposed construction of a filter

blanket, would substantially avoid the taking of TRRA’s property rights in the Parcel.

       19.     On September 21, 2020, MESD sent a notice to TRRA, offering to pay $382,000

for the Proposed Easements. See Sixty (60) Day Notice (the “Notice”), attached and incorporated

as Exhibit B. This Notice stated that “[i]n the absence of a negotiated agreement to acquire the

[Parcel], it is the intention of the MESD to initiate eminent domain proceedings to acquire the

[Parcel].” Id. at p. 2. Specifically, MESD threatened that it will “file a condemnation complaint


                                                  4

                                                                                          SL 4108160.2
      Case 3:20-cv-01258 Document 1 Filed 11/19/20 Page 5 of 10 Page ID #5




with St. Clair County Circuit Court to acquire the [Proposed Easements]” should negotiations fail

in the sixty-day interim. Id.

        20.     MESD’s proposed offer (the “Offer”) does not represent just compensation for the

proposed taking, as it is substantially below the loss of fair market value in the Parcel that would

be caused by the Proposed Easements.

        21.     MESD’s Offer valued the Parcel far below its true fair market value.

        22.     The area of the Proposed Easements is an integral part of the Parcel. TRRA intends

to market the Parcel for expansion of its rail and multi-modal operations. The area of the Proposed

Easement is integral to the ability to develop the Parcel for railroad and multi-modal purposes.

That land is needed for the construction of rail lines through the Parcel in order to develop

expanded rail and multi-modal facilities on the Parcel.

        23.     Construction of the proposed filter blanket would render the area of the Proposed

Easements unusable and unsuitable for the construction and operation of rail lines and multi-modal

facilities.

        24.     The proposed filter blanket project will prevent TRRA from developing the Parcel

for rail and multi-modal operations that would connect with and facilitate TRRA’s existing

interstate rail transportation operations. TRRA’s continued ability to use all parts of the Parcel for

interstate rail and multi-modal purposes is integral to the improvement and expansion of the

current interstate freight rail transportation system.

                                               COUNT I

                                      (Declaratory Judgment)

        25.     TRRA realleges and incorporates all preceding paragraphs of this complaint as if

they were set forth in full in this Count I.


                                                   5

                                                                                            SL 4108160.2
     Case 3:20-cv-01258 Document 1 Filed 11/19/20 Page 6 of 10 Page ID #6




         26.    If the Defendants proceed to condemn the Parcel for its filter blanket project, TRRA

will suffer harm including, without limitation, the loss of its future possessory right to the Parcel

and its right to expand the existing interstate freight rail infrastructure and operations.

         27.    Those property rights are integral to the continued prosperous and economic

operation of TRRA’s interstate freight rail transportation system.

         28.    The permanent deprivation of TRRA’s property rights would be irreparable. TRRA

lacks an adequate legal remedy.

         29.    Under ICCTA, the Surface Transportation Board (the “STB”) has exclusive

jurisdiction over transportation by rail carriers, such as TRRA, and the construction, acquisition,

operation, abandonment, or discontinuance of facilities, even if the tracks are located or intended

to be located, entirely within one state. 49 U.S.C. § 10501(b).

         30.    The ICCTA preempts state regulation of rail transportation. 49 U.S.C. § 10501(b).

Condemnation of railroad property is recognized as an extreme form of state regulation over

interstate railroad transportation. Union Pac. R. Co. v. Chicago Transit Auth., 647 F.3d 675 (7th Cir.

2011).

         31.    The threatened use of eminent domain to condemn the Parcel under state law is not

authorized under the Illinois Eminent Domain Act because the proposed taking is not necessary

for a public purpose, in that feasible alternatives exist to achieve Defendants’ public purpose of

flood protection, i.e. cutoff walls.

         32.    The threatened use of eminent domain to condemn the Parcel under state law would

violate the takings clause of Amendment V to the Constitution of the United States of America,

because the Offer does not constitute just compensation.




                                                   6

                                                                                              SL 4108160.2
     Case 3:20-cv-01258 Document 1 Filed 11/19/20 Page 7 of 10 Page ID #7




       33.     The threatened use of eminent domain to condemn the Parcel under state law would

violate the Commerce Clause of the Constitution of the United States of America, Art. I, § 8, cl. 3,

in that it would impose an undue burden on interstate commerce that outweighs its local benefits.

       34.     The Defendants’ threatened condemnation action, as set forth in the Notice, creates

an actual and justiciable controversy with TRRA concerning whether the alleged condemnation

authority granted to the Defendants under Illinois state law is preempted by 49 U.S.C. § 10501(b),

and whether the proposed use of eminent domain is authorized by Illinois law and constitutional

under Amendment V to the Constitution of the United States of America. Declaratory relief

pursuant to 28 U.S.C. § 2201 is appropriate to resolve this controversy.

       35.     Any condition precedent to the maintenance of this action has been satisfied,

waived, or excused.

       36.     In the absence of temporary, preliminary, and permanent injunctive relief, the

Defendants will take further imminent action to condemn the Parcel using Illinois state law,

effectively regulating TRRA’s freight rail transportation operations and ability to use the Parcel

for same.

       37.     Unless enjoined, the Defendants’ actions will cause TRRA imminent and

irreparable harm for which there is no adequate remedy at law.

       WHEREFORE, the Plaintiff, Terminal Railroad Association of St. Louis, requests that this

Honorable Court enter Judgment in its favor and against Defendants, declaring that Metro East

Sanitary District and Southwestern Illinois Flood Prevention District Council’s threatened action

to use state law to condemn the Parcel are preempted by ICCTA, not authorized by Illinois law,

and violates both Article I, Section 8, Clause 3 and Amendment V to the Constitution of the United

States of America; and further enter temporary, preliminary and permanent injunctive relief against


                                                 7

                                                                                          SL 4108160.2
     Case 3:20-cv-01258 Document 1 Filed 11/19/20 Page 8 of 10 Page ID #8




Defendants, prohibiting them from taking any action to condemn the Parcel under state law, or

otherwise attempt to regulate the Parcel or TRRA’s rail operations other than by appropriate

application to the Surface Transportation Board; award Plaintiff its costs including reasonable

attorneys’ fees incurred in this matter; and for all such other and further declaratory and equitable

relief as the Court deems just and appropriate under the circumstances.



                 Count II - 42 U.S.C. § 1983 – Violation of Commerce Clause

        38.     TRRA realleges and incorporates all preceding paragraphs of this complaint as if

they were set forth in full in this Count II.

        39.     Defendants’ local interest in flood protection could be achieved with lesser impact

on interstate commerce than the Proposed Easements and filter blanket.

        40.     Defendants’ Notice and threat of imminent prosecution of state law condemnation

proceedings has and will continue to damage TRRA by, inter alia, preventing TRRA from

effectively marketing the Parcel for development of expanded interstate rail and multi-modal

operations, and negatively affecting the marketability and value of the Parcel.

        41.     Pursuant to 42 U.S.C. § 1983, TRRA seeks its actual damages.

        42.     TRAA further seeks its attorneys’ fees and expenses pursuant to 42 U.S.C. § 1988.

        WHEREFORE, the Plaintiff, Terminal Railroad Association of St. Louis, requests that this

Honorable Court enter Judgment in its favor and against Defendants, awarding Plaintiff its actual

damages in an amount to be proven at trial; award Plaintiff its costs including reasonable attorneys’

fees incurred in this matter; and for all such other and further relief as the Court deems just and

appropriate under the circumstances.




                                                 8

                                                                                           SL 4108160.2
    Case 3:20-cv-01258 Document 1 Filed 11/19/20 Page 9 of 10 Page ID #9




Dated the 19th day of November, 2020



                                       Respectfully submitted,

                                       SPENCER FANE, LLP

                                       By: /s/ Thomas W. Hayde
                                       Thomas W. Hayde (ARDC No. 6288227) Lead
                                       Counsel
                                       Gerald P. Greiman (26668MO
                                       Seong J. Hong (ARDC No. 6329829)
                                       1 N. Brentwood Blvd., Suite 1000
                                       St. Louis, MO 63105
                                       Tel: (314) 863-7733
                                       Fax: (314) 862-4656
                                       thayde@spencerfane.com
                                       ggreiman@spencerfane.com
                                       shong@spencerfane.com

                                       Attorneys for Terminal Railroad
                                       Association of St. Louis




                                          9

                                                                         SL 4108160.2
Case 3:20-cv-01258 Document 1 Filed 11/19/20 Page 10 of 10 Page ID #10
